DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues about the previous claim objections that “the two distances recited in claim 15 are “a distance between the raster point Pj and a respective closest boundary of the two-dimensional surface portion” and “a distance between the raster point Pj and a respective closest boundary of the two-dimensional surface portion.” Thus, the language of claim 15 distinguishes the two distances.” (Page 6, Claim objections, lines 5-2 from the end).
However examiner respectfully disagrees.
 A distance between the raster point Pi and Pj is different from a distance between Pi and a closest boundary point and a distance between Pj and another closest boundary point of the two-dimensional surface portion” so that a unique name by the applicant’s own choice for each distance improves the clarity of claim limitations, e.g., an i-distance, an i-boundary distance, an initial-boundary distance, a first-boundary distance, … , a j-distance, a j-boundary distance, an second-boundary distance, a next-boundary distance, … .
Therefore examiner maintains his position.

Applicant argues that “the Examiner did not perform the appropriate analysis to justify the rejection. Moreover, Applicants refer to the following examples of disclosure in the present application.” (Page 7, lines 11-10 from the end and exemplary disclosures in pages 8-13).
However examiner respectfully disagrees.
the method (criterion or threshold or predetermined condition for Pj to be satisfied before moving Pj) of moving Pi to the next Pj is not clear because each jump from Pi to Pj at several corners is not always the closest distance between Pi and the closest boundary point to Pj, for another example, the circles in Figs. 2-5 and 9-10 are abutting, but the circles in Figs. 6-8 are overlapped. 
Therefore examiner maintains his position.

Applicant argues the recitation “This portion of Medina does not explicitly disclose “ordering the raster points of the set of raster points,” as covered by independent claim 14. Further, the Examiner did not properly establish that this portion of Medina inherently discloses such subject matter.” (Page 15, lines 7-9).
However examiner respectfully disagrees.
All 3-dimensional printing inherently follows an ordered sequence of material melting to form a 3-dimensional object. In detail, Medina’s arrays of the building component 112 in Fig. 1a is made by “rastering a focused electron beam over a Ti-6Al-4V powder layer” “driven by a CAD program” [Para. 63] and is sequential being an array of a 3D structure which has a sequential elements formed by the focused electron beam, e.g., as shown in Figs. 5A-5C.  In detail, Medina inherently makes an ordered “electron beam melting (EBM)” (P61:5-8) to fabricate the reticulated mesh arrays as integral 
Therefore examiner maintains his position.

Applicant argues “while this portion of Medina may refer to rastering a beam, it does not explicitly disclose “sequentially directing the particle beam to the raster points of the set of raster points in an order corresponding to the ordering,” as covered by claim 14. And the Examiner did not properly establish that this portion of Medina inherently discloses such subject matter.” (Page 16, lines 33-end).
However examiner respectfully disagrees.
Any material not continuously connected in a 3D space by the focused electron beam falls on the ground affected by the earth’s gravity.
In detail, Medina inherently makes an ordered “electron beam melting (EBM)” (P61:5-8) to fabricate the reticulated mesh arrays as integral components of monolithic products by “using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM)” (P61:5-8).
Therefore examiner maintains his position.

Applicant argues “Applicants request reconsideration and withdrawal of the rejection of independent claim 14 and its dependent claims 15-31 under §102(b).” (Page 17, lines 1-3).
However examiner respectfully disagrees.
Examiner makes the same answers here.
Therefore examiner maintains his position.


However examiner respectfully disagrees.
The 50% limitation is automatically met by Medina’s Fig. 5A. Medina discloses that the percentage of “the total number of total lattice grids inside the 3-D structure in Fig. 5A divided by the number of the lattice grids on the outer surface of the 3-D structure in Fig. 5A is greater than 50% in Fig. 5A at a glance.
Therefore examiner maintains his position.

Applicant argues “Applicants believe that such an analysis would involve improper picking and choosing aspects from multiple, distinct teachings in Medina.” (Page 19, lines 2-3).
However examiner respectfully disagrees.
Medina graphically teaches the sequence of fabricating a 3-D ordered-and-meshed object wherein the location and intensity of the beam that strikes the metal layer is based on the three-dimensional structure and is controlled by and directed by a processor;” (P16:3-12). “More than 50%” is a result of Medina’s method as shown in Figs. 5A-5B ( ) and if not, Medina’s “CAD program for additive layered manufacturing by EBM” (P61:16-17) can generate the claimed “More than 50%” limitation.
Therefore examiner maintains his position.


However examiner respectfully disagrees.
Examiner repeats the all answer above.
Therefore examiner maintains his position.

Claim Objections
Claim 15 and dependent claims are objected to because of the following informalities:  
In claim 15 at line 3, “a distance” should be uniquely named, e.g., an i-distance, an i-boundary distance, an initial-boundary distance, a first-boundary distance, … to be different from “a distance” at line 4.  
In claim 15 at line 4, “a distance” should be uniquely named, e.g., a j-distance, a j-boundary distance, a second-boundary distance, a next-boundary distance, …  to be different from “a distance” at line 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Medina (US 2010/0291401).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 14, Medina teaches
A method (a CAD program for additive layered manufacturing by EBM; P61:16-17, Fig. 1A

    PNG
    media_image1.png
    541
    490
    media_image1.png
    Greyscale
) of raster scanning (The melt scan is rastered at 1-2x103 mm/s at a reduced beam current of ~10 mA; P82:13-14) a surface (a layer of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) of an object (one of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) using a particle beam (any charged particle beam; P54:2, Fig. 1A), the method comprising:

determining (calculating; P14:16-17) a boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of a two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) of a surface (the layer-building component; P63:6 “rastered by the electron beam at high beam current in alternating (X-Y)”; P82:11-12 [at] the top surface of a layer of “the shape of a three-dimensional implant”; P14:17) of an object (a three-dimensional implant based on the three-dimensional coordinates of the shape for tissue replacement; P14:17-19 [including] “reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM)”; P61:6-8), wherein the entire two-dimensional surface portion (all layer coordinates (X, Y) including the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) is to be raster scanned (The melt scan is rastered; P82:13) by a particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4);

determining (to define; P64:11) a set (cell ranges; P64:12) of raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) located within the two-dimensional surface portion;

(calculating the shape of a three-dimensional implant based on the three-dimensional coordinates of the shape for tissue replacement; P14:16-19 [and] designing a three-dimensional reticulated mesh array structure comprising lattice elements; P16:3-5 [further disclosing] demonstrating the fabrication of reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM); P61:5-8) the raster points of the set of raster points; and

sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam to the raster points of the set of raster points in an order (making a layer of “3D-periodic reticulated arrangements”; P64:10-11) corresponding to the ordering.

	Regarding claim 15, Medina teaches 
comprising ordering (demonstrating the fabrication of reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM); P61:5-8 [further including] being attached to individual (solid) parts; P64:9 “to manufacture the arrays”; P63:2) the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) so that, for more than 50% (the percentage of “the total number of total lattice grids inside the 3-D structure in Fig. 5A divided by the number of the lattice grids on the outer surface of the 3-D structure in Fig. 5A is greater than 50% in Fig. 5A at a glance [further disclosing] 80% such as, the ratio of D_adjacent_1,2,…,8 between two boundary points (XS, YS) one close to the origin and the other farthest from the origin of a Cartesian coordinate system and (Xi, Yi)i=1…,8  over the total ten points, i.e., Taking the first-half four points and including the closest boundary (XS, YS) to the origin of a Cartesian coordinate system results in 4/(1+4)=0.8 on a straight line on a Cartesian coordinate system, and same results for taking the latter-half four points toward the farthest boundary point (XS, YS)) of all pairs (all (X-Y); P82:12) of raster points Pi (a point (Xi, Yi)i=1 adjacent to a boundary point (X, Y) =(XS, YS)  from the recitation “(X-Y)”; P82:12) and Pj (a point (Xi, Yi)i=2 adjacent to  (Xi, Yi)i=1 further-within a boundary point (X, Y) =(XS, YS)  from the recitation “(X-Y)”; P82:12) of an ordered set ((Xi-Yi)i=1,2  from the recitation (X-Y); P82:12 stored in “a CAD program”; P61:16) of raster points (the points on “the three-dimensional coordinates of the shape for tissue replacement”; P14:17-19), a distance (                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            1
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=1, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, Yi)i=1 is a point within the boundary of a shape and is adjacent to a point (XS, YS) on the boundary) between the raster point Pi and a respective closest boundary (the close and the farthest boundary points (XS, YS) to the origin of the x-y frame of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the two- dimensional surface portion is smaller (                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            1
                            <
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            2
                        
                    , because Point 2 is farther from the boundary within and into the boundary than the adjacent point to the boundary point) than a distance (                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            2
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=2, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, Yi)i=2 is a point within the boundary of a shape and is adjacent to the point (Xi, Yi)i=1  within the boundary) between the raster point Pj and a respective closest boundary (the close and the farthest boundary points (XS, YS) to the origin of the x-y frame of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2), wherein the raster point Pi is earlier in the ordered set than the raster point Pj.

	Regarding claim 16, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam to the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) in an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) that is equal to an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) of the ordered set ((X-Y); P82:12 stored in “a CAD program”; P61:16) of raster points, so that the raster point Pi (Xi, Yi)i=1) is scanned before the raster point Pj (Xi, Yi)i=2).

	Regarding claim 17, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing the particle beam to the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) in an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) that is reversed (Xi, Yi)i=-1, -2, -3, …) to an order (a sequence “for creating functional foam or mesh components or products by electron or laser beam melting for additive manufacturing”; P59:13-15) of the ordered set ((X-Y); P82:12 stored in “a CAD program”; P61:16) of raster points, such that the raster point Pi ((Xi, Yi)i=-2) is scanned after the raster point Pj ((Xi, Yi)i=-1).

	Regarding claim 18, Medina teaches 
the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are arranged in a regular two-dimensional lattice (lattice-truss or cellular lattices on a layer from the recitation “software capable of building lattice-truss or cellular lattices”; P61:9-10 further disclosing the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) having two lattice vectors (X-unit vector and Y-unit vector of  (Xi, Yi)i=1,2); and
the boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the surface portion has at least one region (a local area of the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) in which an angle (=tan-1((Yi=1-YS)/( Xi=1-XS))unit-vector) between a direction (the resultant vector made of X-unit vector and Y-unit vector of a boundary point (XS, YS) and (Xi, Yi)i=1) of extension (next indexes of the surface coordinates (XS, YS)i=1,2,… of next layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the boundary and each of the lattice vectors is greater (45O > 10°) than 10° (45O wherein =tan-1((Yi=1-YS)/( Xi=1-XS))unit-vector = tan-1 (1) =/4 radian = 45O) and smaller (45O < 80°) than 80°.

	Regarding claim 19, Medina teaches 
wherein the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are not (irregular columnar carbide features; P91:15-16) arranged in a regular two-dimensional lattice (other regular columnar carbide features; P91:15-16).

	Regarding claim 20, Medina teaches 
wherein distances  ((                        
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            1
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=1, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, Yi)i=1 is a point within the boundary of a shape and is adjacent to a point (XS, YS) on the boundary [and]                         
                            D
                            _
                            a
                            d
                            j
                            a
                            c
                            e
                            n
                            t
                            _
                            2
                            =
                            
                                
                                    
                                        
                                            
                                                (
                                                X
                                                i
                                                -
                                                X
                                                s
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        (
                                        Y
                                        i
                                        -
                                        Y
                                        s
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                             
                        
                     wherein i=2, (XS, YS) is a point located at the boundary of a shape on the Cartesian coordinates and wherein (Xi, Yi)i=2 is a point within the boundary of a shape and is adjacent to the point (Xi, Yi)i=1  within the boundary) between adjacent raster points ((Xi, Yi)i=1,2 of the “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are randomly (the chaotic scattering of the points in Fig. 1B

    PNG
    media_image2.png
    456
    489
    media_image2.png
    Greyscale
) varied.

	Regarding claim 21, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing the particle beam to each raster point (each point on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) a same number of times (the number of “rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component”; P63:3-6 and further disclosing “reticulated”; P80:5-6).

	Regarding claim 22, Medina teaches 
wherein sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises directing the particle beam onto each of the raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) during a predetermined first duration (the illumination time-interval T1 from (Xi, Yi)i=1 within the boundary of a shape to the farthest boundary point (Xs, YS) on the shape for “a CAD program for additive layered manufacturing by EBM” of “rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component”; P63:3-6 and further disclosing “reticulated”; P61:16-17 and P80:5-6).

	Regarding claim 23, Medina teaches 
sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises moving (rastering a focused electron beam; P63:3-6) the particle beam from one raster point (one of the points in “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) to the next raster point ((Xi, Yi)i=2 adjacent to (Xi, Yi)i=1) of the set of raster points during a second duration  (the second illumination time-interval T2 from an adjacent point (Xi, Yi)i=8 to the farthest boundary point (Xs, YS) for “a CAD program for additive layered manufacturing by EBM” of “rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component”; P63:3-6 and further disclosing “reticulated”; P61:16-17 and P80:5-6); and

the second duration is shorter (T2 < T1) than the first duration.

	Regarding claim 24, Medina teaches
further comprising supplying a process gas (a helium gas bleed at the building component of 10.sup.-2 Torr; P63:11-12) to the surface (a layer of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) of the object (one of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) while sequentially directing (rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) of the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4).

	Regarding claim 25, Medina teaches
wherein the particle beam (any charged particle beam; P54:2, Fig. 1A and further disclosing “a focused electron beam”; P63:3-4) comprises a member (a focused electron beam; P63:3-4) selected from the group consisting of an electron beam (a focused electron beam; P63:3-4) and an ion beam.

	Regarding claim 26, Medina teaches
where the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) comprises more than 100 raster points (the number of points in Fig. 1B

    PNG
    media_image2.png
    456
    489
    media_image2.png
    Greyscale
).

	Regarding claim 27, Medina teaches
where the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) comprises more than 1000 raster points (the number of points in Fig. 1B

    PNG
    media_image2.png
    456
    489
    media_image2.png
    Greyscale
).

	Regarding claim 28, Medina teaches
wherein the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) comprises at least one raster point (one of the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) located on the boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of the two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2).

	Regarding claim 29, Medina teaches
wherein raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are arranged in a two-dimensional hexagonal array (one of the elemental shape in Fig. 2C

    PNG
    media_image3.png
    349
    339
    media_image3.png
    Greyscale
).

	Regarding claim 30, Medina teaches
wherein raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) of the set (cell ranges; P64:12) of raster points (the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) are arranged in a two-dimensional rectangular array (rectangular block components; P99:10).

	Regarding claim 31, Medina teaches
further comprising:
removing (the removal of excess or unmelted powder in the product or component interior; P69:22-23) material (excess or unmelted powder in the product or component interior; P69:22-23) from the object (one of “complex, multifunctional metal cellular and foam arrays as well as mesh arrays and foam or mesh array complexes and/or solid-fully dense composites consisting of cellular, foam, or mesh arrays and solid segments built as monoliths, from metal powders, by additive-layered (AM) manufacturing”; P58:2-6, Fig. 1A) within the two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2); and

generating a well-defined edge (the border of “the removal of excess or unmelted powder in the product or component interior”; P69:22-23) of removed material (the removal of excess or unmelted powder in the product or component interior; P69:22-23) on the surface of the object.

	Regarding claim 32, Medina teaches
A particle beam system (the ARCAM-EBM system; P63:1, Fig. 1A

    PNG
    media_image1.png
    541
    490
    media_image1.png
    Greyscale
), comprising: 
a particle beam generator (an electron gun 102; P67:5, Fig. 1A) configured to generate a particle beam (an electron beam; P67:5, Fig. 1A); 

a beam deflector (an electron beam focusing (electromagnetic) lens system 102; P67:5-6, Fig. 1A) configured to direct the particle beam to selectable locations (an optimized beam focus; P67:8-9) on an object (a standard build; P59:3-4, Fig. 1C); and 

a controller (a processor; P12:10) configured to: 

determine (calculating; P18:11) a boundary (the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) of a two-dimensional surface portion (the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) of a surface (top surface of the top layer of “two or more layers of a metal powder”; P12:4-5 [forming] “three-dimensional coordinates for a shape”; claim 12, line 2) of the object, 

wherein the entire two-dimensional surface portion (all layer coordinates (X, Y) including the surface coordinates (XS, YS) of each layer of “the shape”; P14:17 [from] “three-dimensional coordinates for a shape”; claim 12, line 2 [having] two or more layers of a metal powder; P12:4-5) is to be raster scanned (The melt scan rastered; P82:13) by the particle beam; 

determine (selection output from “Selective Space Structure (3S) software”; P64:6-7) a set (cell ranges; P64:12) of raster points (three-dimensional coordinates for a shape; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12 and the points on a layer of “three-dimensional coordinates for a shape”; claim 12, line 1 [further disclosing] nodes; P64:15 or “lattice or structure units”; P64:10 in the “cell ranges”; P64:12) located within the two-dimensional surface portion; 

order (selectively melting; P80:12) the raster points of the set of raster points; and 

(rastering a focused electron beam over a Ti-6Al-4V powder layer sequentially raked from cassettes which gravity feed the powder onto the layer-building component; P63:3-6 and further disclosing “reticulated”; P80:5-6) the particle beam to the raster points of the set of raster points in an order corresponding to the ordering (demonstrating the fabrication of reticulated mesh arrays as integral components of monolithic products using Ti-6Al-4V powder to build complex, 3D structures by electron beam melting (EBM); P61:5-8 [further including] being attached to individual (solid) parts; P64:9 “to manufacture the arrays”; P63:2).

	Regarding claim 33, Medina teaches
wherein the particle beam generator (any charged particle beam; P54:2, Fig. 1A) comprises a member (an electron gun 102; P67:5, Fig. 1A) selected from the group consisting of an electron beam generator (an electron gun 102; P67:5, Fig. 1A) and an ion beam generator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Sandstrom (US-8958052), Hull (US-5137662).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GYOUNGHYUN BAE/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761